TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00025-CV




                                In re GC Development Corp.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied and we dismiss as moot the motion

for emergency temporary relief. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Baker

Filed: January 18, 2019